
	
		II
		112th CONGRESS
		2d Session
		S. 3545
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Grassley (for
			 himself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title 11 of the United States Code to clarify
		  the rule allowing discharge as a nonpriority claim of governmental claims
		  arising from the disposition of farm assets under chapter 12
		  bankruptcies.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farmer Bankruptcy Tax
			 Clarification Act of 2012.
		2.Clarification of rule
			 allowing discharge to governmental claims arising from the disposition of farm
			 assets under chapter 12 bankruptcies
			(a)In
			 generalSection 1222(a) of
			 title 11, United States Code, is amended—
				(1)in paragraph (2), by striking
			 unless— and all that follows through the holder
			 and inserting unless the holder;
				(2)in paragraph (3), by striking
			 and at the end;
				(3)in paragraph (4), by striking the period at
			 the end and inserting ; and; and
				(4)by adding at the end the following:
					
						(5)notwithstanding the application of the
				rules under subchapter V of chapter 1 of the Internal Revenue Code of 1986, and
				without regard to whether the claim arose before or after the filing of the
				petition, provide for the treatment and payment of any unsecured claim owed to
				a governmental unit by the debtor or the estate that arises as a result of the
				sale, transfer, exchange, or other disposition of any farm asset used in the
				debtor's farming operation as an unsecured claim that is not entitled to
				priority under section
				507.
						.
				(b)Postpetition
			 claims relating to sale, transfer, exchange, or other disposition of farm
			 assets
				(1)In
			 generalSection 1222 of title 11, United States Code, is amended
			 by adding at the end the following:
					
						(e)(1)A governmental unit may
				file a proof of claim for a claim described in subsection (a)(5) that arises
				after the date on which the petition is filed.
							(2)(A)Except as provided in
				subparagraph (B), if a governmental unit has not filed a proof of claim under
				paragraph (1) for a claim described in subsection (a)(5), after the date that
				is 120 days after the date on which the claim arises, the trustee or the debtor
				may file proof of such claim.
								(B)(i)For a claim described
				in subsection (a)(5) that is a tax for which a return is due, if the debtor or
				trustee has provided notice as described in clause (ii) and the governmental
				unit has not filed a proof of claim under paragraph (1), after the date that is
				180 days after the date on which the debtor or trustee provides the notice, the
				debtor or the trustee may file proof of such claim.
									(ii)Notice as described in this clause
				is notice by the debtor or the trustee—
										(I)indicating the intent to file the
				applicable claim;
										(II)setting forth the amount of the
				claim;
										(III)that includes a copy of the filed
				return relating to the claim; and
										(IV)that is delivered to the governmental
				unit at the address designated for requests made under section
				505(b)(1)(A).
										(3)A claim filed under paragraph (1) or
				(2) shall be allowed or disallowed under section 502, but shall be determined
				as of the date such claim arises, and shall be allowed under section 502 (a),
				(b), or (c) of this title, or disallowed under section 502(d) or 502(e) of this
				title the same as if such claim had arisen before the date of the filing of the
				petition.
							.
				(2)Modification of
			 plan after confirmationSection 1229(a) of title 11, United
			 States Code, is amended—
					(A)in paragraph (2), by striking
			 or at the end;
					(B)in paragraph (3), by striking the period at
			 the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(4)provide for the
				payment of a claim described in section 1222(a)(5) that arose after the date on
				which the petition is
				filed.
							.
					(c)Technical
			 correctionSection 1228(a) of title 11, United States Code, is
			 amended in the matter preceding paragraph (1)—
				(1)by inserting a
			 comma after all debts provided for by the plan; and
				(2)by inserting a
			 comma after allowed under section 503 of this title.
				(d)Effective
			 dateThe amendments made by this section shall apply to any
			 bankruptcy case that—
				(1)is pending on the
			 date of enactment of this Act and relating to which an order of discharge under
			 section 1228 of title 11, United States Code, has not been entered; or
				(2)commences on or
			 after the date of enactment of this Act.
				
